Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 1 of 36 PageID# 218



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


 THE BOARD OF SUPERVISORS OF
 PRINCE WILLIAM COUNTY,
 VIRGINIA,

                 Plaintiff,

         v.                                                    Civil Action No. 1:19cv365

 PURDUE PHARMA, L.P., et al.,

                 Defendants.

                          PLAINTIFF’S MOTION TO REMAND
                     AND INCORPORATED MEMORANDUM OF LAW

       COMES NOW, the Plaintiff, by and through the undersigned attorneys, and hereby submits

this Motion to Remand and Incorporated Memorandum of Law. Defendants’ removal on diversity

grounds is baseless and improper. The Plaintiff has filed an individual action seeking the damages

it alone has suffered because of Defendants’ purposeful and unlawful acts that have foreseeably

caused harm to the Plaintiff. For the reasons set forth herein, the Court should promptly remand

this action back to state circuit court where it belongs.

                                        INTRODUCTION

       Plaintiff filed this suit in state circuit court seeking injunctive relief and damages for the

harm caused to it, in its own right, by opioid manufacturers, distributors, and pharmacy benefit

managers. The claims asserted are Plaintiff’s alone. Plaintiff seeks to recover the costs it has

incurred and continues to incur as a direct result of Defendants’ purposeful scheme to facilitate

and profit from improper opioid utilization.
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 2 of 36 PageID# 219



       Defendants Endo Pharmaceuticals Inc. and Endo Health Solutions Inc. (collectively, the

“Removing Defendants”), removed Plaintiff’s claim to federal court using arguments that have

been repeatedly rejected across the country in similar cases related to the opioid epidemic.

       A timely ruling upon this Motion to Remand is essential. Rather than litigate these claims

in the forum of Plaintiff’s choosing, the Removing Defendants’ end game is, via removal, to force

Plaintiff into Multidistrict Litigation Docket No. 2804 pending in the Northern District of Ohio.

However, this is not the Removing Defendants’ choice to make. Indeed, the Judge presiding over

the MDL has repeatedly acknowledged the reality and efficacy of parallel state proceedings. See,

e.g., In re: Nat’l Prescription Opiate Litig., Case No. 1:17-md-2804, Case Management Order No.

1, ECF No. 232, p. 11 (Apr. 11, 2018) (“The Court acknowledges it has no jurisdiction over related

State court proceedings.”) This case was properly filed in Virginia state court, and Plaintiff should

not be involuntarily swept up in the massive federal MDL.

       The Plaintiff’s Motion to Remand should be granted because there is a lack of complete

diversity in this case. Thus, for the reasons discussed herein, the Plaintiff asks this Court to reject

the Removing Defendant’s arguments, remand this matter back to Virginia state court, and award

the Plaintiff its costs and fees associated with this Motion. 1

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The public health crisis caused by the opioid epidemic is no accident. It is the foreseeable

consequence of the intentional acts and negligence of the named Defendants in this case. Their

purposeful scheme to increase opioid utilization through fraudulent marketing, distribution, and



1
  As the Removing Defendants readily acknowledge, they were not yet actually served with the
Summons or Complaint in this case. Whether such pre-service removal is even effective in the
first instance is an open question. Regardless of the efficacy of the removal, however, for the
reasons discussed below, the removal is defective because this Court does not have jurisdiction
over the claims made in the Complaint.


                                                   2
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 3 of 36 PageID# 220



reimbursement of prescription opioids (“opioids”) has predictably resulted in an explosion of

addiction, overdose and the accompanying foreseeable consequences. Localities such as Plaintiff

have been forced to allocate precious public resources to address the direct harms suffered as a

result: increased burden on law enforcement, public health services, the court system, the foster

care system, education – virtually every facet of government administration is adversely impacted

by the epidemic.

       In light of these facts, the Plaintiff brought suit to recover damages based on the numerous

costs it has incurred as a result of the Defendants’ misconduct. In its Complaint, Plaintiff seeks to

abate the public nuisance caused by the opioid epidemic and to recoup monies spent and costs

incurred as a result of Defendants’ purposeful conduct to increase opioid utilization.

       The Plaintiff brings this action against four classes of Defendants – each of whom played

an essential part in the opioid epidemic in Plaintiff: (1) the Manufacturer Defendants who produced

the drugs at issue 2, (2) the Distributor Defendants who turned a blind eye to the drugs’ movement 3,




2
  The Manufacturer Defendants include PURDUE PHARMA, L.P.; PURDUE PHARMA, INC.; THE
PURDUE FREDERICK COMPANY, INC.; RHODES PHARMACEUTICALS, L.P.; ABBOTT
LABORATORIES; ABBOTT LABORATORIES, INC.; ABBVIE INC.; MALLINCKRODT PLC;
MALLINCKRODT LLC; SPECGX LLC; ENDO HEALTH SOLUTIONS, INC; ENDO
PHARMACEUTICALS, INC.; PAR PHARMACEUTICAL COMPANIES, INC.; PAR
PHARMACEUTICAL, INC.; TEVA PHARMACEUTICALS USA, INC.; CEPHALON, INC.;
BARR LABORATORIES, INC.; WATSON LABORATORIES, INC.; ACTAVIS PHARMA, INC.;
ACTAVIS, LLC; JANSSEN PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC.; ALLERGAN PLC;
ALLERGAN FINANCE, LLC; INSYS THERAPEUTICS, INC.; KVK-TECH, INC.; AMNEAL
PHARMACEUTICALS LLC; IMPAX LABORATORIES, LLC; AMNEAL PHARMACEUTICALS,
INC.; AMNEAL PHARMACEUTICALS OF NEW YORK, LLC; and MYLAN
PHARMACEUTICALS, INC.
3
  The Distributor Defendants include McKESSON CORPORATION, MCKESSON MEDICAL-
SURGICAL INC., CARDINAL HEALTH, INC., AMERISOURCEBERGEN CORPORATION,
HENRY SCHEIN, INC., GENERAL INJECTABLES & VACCINES, INC., INSOURCE, INC.,
CVS HEALTH CORPORATION, CVS PHARMACY, INC., CVS TN DISTRIBUTION, L.L.C.,
WALGREENS BOOTS ALLIANCE, INC., and WALGREEN CO.


                                                 3
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 4 of 36 PageID# 221



(3) the Pharmacy Benefit Manager (“PBMs”) Defendants who ensured the drugs’ reimbursement 4,

and (4) Doe Defendants 1 to 100 who played other assorted roles geared towards maximizing

improper opioid use (“Doe Defendants”). (Compl. ¶¶ 3-5, 28-199.)

       The Complaint seeks compensatory and punitive damages, treble damages pursuant to

statute where appropriate, and alleges causes of action under Virginia law for: (1) public nuisance

in violation of Virginia Code § 15.2-900, (2) common law public nuisance, (3) violations of the

Virginia Consumer Protection Act, Virginia Code § 59.1-196, et. seq., (4) fraud, (5) common law

civil conspiracy, (6) negligence per se (against the Manufacturer Defendants), (7) negligence per

se (against the Distributor Defendants), (8) negligence, (9) gross negligence, (10) willful and

wanton negligence, and (11) unjust enrichment.

       The Removing Defendants have removed this case alleging only diversity jurisdiction. As

discussed below, Removing Defendant’s arguments lack merit and the Court should grant the

Plaintiff’s Motion to Remand.

                                   STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction. “The threshold question in any matter

brought before a federal court is whether the court has jurisdiction to resolve the controversy

involved.” 17th St. Assocs., LLP v. Markel Int’l Ins. Co. Ltd., 373 F. Supp. 2d 584, 591 (E.D. Va.

2005). Section 1441(a) of Title 28 of the United States Code permits a defendant to remove an

action to federal district court, but only if the plaintiff could have brought the action in federal

court originally. 28 U.S.C. § 1441(a). “[T]he removal statute allows defendants to remove a case




4
  The PBM Defendants include EXPRESS SCRIPTS, HOLDING COMPANY, EXPRESS
SCRIPTS, INC., CVS HEALTH CORPORATION, CAREMARK RX, L.L.C.,
CAREMARKSPCS HEALTH, L.L.C., CAREMARK, L.L.C., UNITEDHEALTH GROUP
INCORPORATED, OPTUM, INC., and OPTUMRX, INC.


                                                 4
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 5 of 36 PageID# 222



to federal court only if ‘the district courts of the United States have original jurisdiction’ over it.”

Lontz v. Tharp, 413 F.3d 435, 439 (4th Cir. 2005) (citing 28 U.S.C. § 1441(a)).

       Courts typically must “construe removal jurisdiction strictly because of the ‘significant

federalism concerns’ implicated” by it. Maryland Stadium Auth. v. Ellerbe Becket Inc., 407 F.3d

255, 260 (4th Cir. 2005) (citing Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

Cir. 1994)). Furthermore, “[t]he burden of demonstrating jurisdiction resides with ‘the party

seeking removal.’” Id. Thus, in deciding whether to remand, this Court must “resolve all doubts

about the propriety of removal in favor of retained state jurisdiction.” Hartley v. CSX Transp., Inc.,

187 F.3d 422, 425 (4th Cir. 1999) (citation omitted). Indeed, even in cases involving removal under

CAFA, “[t]he burden of establishing federal jurisdiction for a class or mass action under CAFA is

on the removing party.” AU Optronics Corp. v. South Carolina, 699 F.3d 385, 390 (4th Cir. 2012).

       Where the removing party invokes diversity jurisdiction, it is that party’s burden to

demonstrate that diversity is “complete” – i.e., “that no defendant in the case is a citizen of the

same state as any plaintiff.” Mayor of Balt. v. Purdue Pharma L.P., Civil Action No. GLR-18-800,

2018 U.S. Dist. LEXIS 70082, at *10 (D. Md. Apr. 25, 2018); Mulcahey, 29 F.3d at 151.

       And when a defendant seeks removal alleging fraudulent joinder, the “party alleging

fraudulent joinder bears a heavy burden.” Hartley, 187 F.3d at 424 (emphasis added). In fact, the

fraudulent joinder standard “is even more favorable to the plaintiff than the standard for ruling on

a motion to dismiss under Fed. R. Civ. P. 12(b)(6).” Mayes v. Rapoport, 198 F.3d 457, 464 (4th

Cir. 1999). Fraudulent joinder “must be proved by clear and convincing evidence consisting of

facts rightly leading to that conclusion, apart from the deductions of the pleader.” Rinehart v.

Consolidation Coal Co., 660 F. Supp. 1140, 1141 (N.D. W. Va. 1987) (emphasis added).




                                                   5
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 6 of 36 PageID# 223



       In determining whether a party has been fraudulently joined, “[a]ll factual allegations must

be evaluated in the light most favorable to the [non-removing party], resolving all contested issues

of substantive fact in favor of the [non-removing party].” Rinehart, 660 F. Supp. at 1141. Further,

the district court “must resolve any uncertainties as to current state of controlling law in favor of

plaintiffs.” Id. “A claim need not ultimately succeed to defeat removal; only a possibility of a right

to relief need be asserted.” Marshall v. Manville Sales Corp., 6 F.3d 229, 233 (4th Cir. 1993). The

removing defendant must prove “there is no possibility the plaintiff would be able to establish a

cause of action.” Mayes, 198 F.3d at 464 (emphasis added). Stated alternatively, the plaintiff need

only demonstrate a “glimmer of hope” to relief in order to have the case remanded. Hartley, 187

F.3d at 426.

                                           ARGUMENT

I.     REMOVING DEFENDANTS’ ARGUMENTS FOR REMOVAL HAVE BEEN
       ROUNDLY REJECTED BY COURTS SPECIFICALLY IN THE OPIOID
       CONTEXT.

       This Court need look no further than the many decisions of its sister federal district courts

born out of the opioid epidemic to find the legal roadmap that reveals the multiple fallacies in

Removing Defendant’s removal arguments. Mayor & City Council of Baltimore, No. 1:18cv800,

2018 WL 1963816 (D.Md. Apr. 25, 2018) (Russell, J.); Anne Arundel County v. Purdue Pharma,

No. 1:18cv519, 2018 WL 1963789 (D.Md. Apr. 25, 2018) (Russell, J.); County of Greenville v.

Rite Aid of S.C., Inc., No. 6:18cv1085, 2018 U.S. Dist. Lexis 187478 (D.S.C. May 21, 2018)

(Cain, J.); County of Spartanburg v. Rite Aid of S.C., Inc., No. 7:18cv1799, 2018 U.S. Dist. Lexis

185367 (D.S.C. July 25, 2018) (Hendricks, J.); County of Anderson v. Rite Aid of S.C., Inc., No.

8:18cv1947, ECF No. 44 (D.S.C. Aug. 20, 2018) (Hendricks, J.); County of Lexington v. Rite Aid

of S.C., Inc., No. 3:18cv2357, ECF No. 32 (D.S.C. Oct. 9, 2018) (Hendricks, J.); West Virginia v.

McKesson Corp., No. 16-1772, 2018 WL 357307 (S.D. W.Va. Jan. 24, 2017) (Copenhaver, J.);


                                                  6
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 7 of 36 PageID# 224



West Virginia v. McKesson Corp. , No. 2:17cv3555, ECF No.21 (S.D. W.Va. Feb. 15, 2018)

(Faber, J.); Brooke County Comm’n v. Purdue Pharma, No. 5:18cv9, 2018 U.S. Dist. Lexis 72360

(N.D. W.Va. Feb. 23, 2018) (Bailey, J.); City of Worcester v. Purdue Pharma, No. 4:18cv11958,

2018 U.S. Dist. Lexis 215824 (D.Mass. Nov. 21, 2018) (Hillman, J.); New Hampshire v. Purdue

Pharma, No. 1:17cv427, 2018 WL 333824 (D.N.H. Jan. 9, 2018) (Barbadoro, J.); Delaware v.

Purdue Pharma, No. 1:18cv383, 2018 WL 1942363 (D. Del. Apr. 25, 2018 (Andrews, J.); New

Mexico v. Purdue Pharma, 323 F. Supp. 3d 1242 (D.N.M. 2018) (Herrera, J.); Oklahoma v. Purdue

Pharma, No. 5:18cv574 , ECF No. 53 (W.D. Okla. Aug. 3, 2018) (LaGrange, J.); Uintah County

v. Purdue Pharma, No. 2:18cv585, 2018 WL 3747847 (D. Utah Aug. 7, 2018) (Shelby, J.); Weber

County v. Purdue Pharma, No. 1:18cv89, 2018 WL 3747846 (D. Utah Aug. 7, 2018) (Shelby, J.);

County of Dallas v. Purdue Pharma, No. 3:18cv426, 2018 U.S. Dist. Lexis 73931 (N.D. Tex. Mar.

7, 2018) (Lynne, J.); County of Delta v. Purdue Pharma, No. 4:18cv95, 2018 WL 1440485 (E.D.

Tex. Mar. 22, 2018) (Mazzant, J.); County of Falls v. Purdue Pharma, No. 6:18cv47, 2018 WL

1518849 (W.D. Tex. Mar. 28, 2018) (Pittman, J.); County of Travis v. Purdue Pharma, No.

1:18cv254, 2018 WL 1518848 (W.D. Tex. Mar. 28, 2018) (Pitman, J.); County of Van Zandt v.

Amerisourcebergen Corp., No. 6:18cv64, ECF No. 73 (E.D. Tex. Apr. 6, 2018) (Schroeder, J.);

City of Reno v. Purdue Pharma, No. 3:18cv454, 2018 WL 5730158 (D. Nev. Nov. 2, 2018) (Du,

J.); Staubus v. Purdue Pharma, 2:17-cv-122-TAV-CLC, 2017 WL 476688 (E.D.Tenn. 10/20/17)

(Varlan, J.); see also Montana v. Purdue Pharma (In Re: Nat’l Prescription Opiate Litig.), MDL

No. 1-MD-2804, 2018 U.S. Dist. LEXIS 143589 (N.D. Oh. Aug. 23, 2018) (Polster, J.).

       Time and time again over the last year, district courts have rejected arguments similar or

identical to those raised here by Removing Defendant. Indeed, other federal district courts within

the Fourth Circuit have led the way in granting local government motions to remand in these cases.




                                                7
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 8 of 36 PageID# 225



       In County of Anderson v. Rite Aid of S.C., Inc., No. 8:18cv1947, ECF No. 44 (D.S.C. Aug.

20, 2018), Judge Hendricks rejected the same theories advanced by the Removing Defendants (as

well as the Optum defendants’ supplemental theory grounded in federal question jurisdiction),

concluding that in light of the nature of the prescription drug supply system in the United States,

there was no fraudulent joinder or basis for severance with regard to any particular defendant or

group of defendants. In reaching this holding, Judge Hendricks cogently explained as follows:

                        As described in the filings in this case and in the cited
               authority from decisions from courts around the country handling
               similar litigation, the prescription drug supply system in the United
               States involves manufacturers, wholesale distributors, large chain
               pharmacies, community pharmacies, hospitals and other medical
               facilities, and licensed prescribers, all of whom are involved, at one
               stage or another and in one capacity or another, of delivering
               prescription drugs to patients, who are the consumers. This delivery
               of prescription drugs takes place within a complex system that
               controls the price and flow of drugs in America. It is supposed to be
               a closed system in the sense that, according to laws and regulations
               cited in the Complaint, safeguards should be in place along the
               distribution chain to prevent prescription drugs from being diverted
               anywhere other than legitimate medical, scientific, and industrial
               channels. All of the Defendants are involved in the supply chain that
               delivers prescription drugs, including opioids, to patients. Based on
               the foregoing, the Court finds the Removing Defendants have failed
               to make a showing that the Employee Defendants were fraudulently
               joined.

Cty. of Anderson at pp. 12-13 (footnote omitted). Similarly, in denying Rule 21 severance, Judge

Hendricks reasoned as follows:

                       As stated above in regard to the doctrines of fraudulent
               joinder and fraudulent misjoinder, the facts alleged in the Complaint
               are sufficiently intertwined with respect to all of the Defendants.
               The claims are not so separate and distinct that keeping them joined
               would result in an injustice. On the contrary, keeping the parties and
               claims joined will promote efficiency and minimize delay,
               inconvenience, and expense to the parties. If the Court were to order
               severance to obtain federal jurisdiction, Anderson County stands to
               suffer significant prejudice as the Defendants in each case would
               have the ability to shift blame and responsibility to an absent party.
               This is sometimes referred to as the “empty chair” defense. For


                                                 8
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 9 of 36 PageID# 226



                example, the Manufacturer Defendants would be able to shift blame
                to the absent Distributor, Dealer, or Employee Defendants, thereby
                forcing Anderson County to defend the actions of the absent
                Defendants in order to substantiate its claims against the Defendants
                present in each case.

Id. at pp. 15-16.

        That decision in County of Anderson v. Rite Aid of S.C., Inc. represents one of a series of

cases out of the South Carolina federal district court. See also Cty. of Greenville v. Rite Aid of S.C.,

Inc., 2018 U.S. Dist. Lexis 187478 (Cain, J.); Cty. of Spartanburg v. Rite Aid of S.C., Inc., 2018

U.S. Dist. Lexis 185367 (Hendricks, J.); Cty. of Lexington v. Rite Aid of S.C., Inc., No. 3:18cv2357,

ECF No. 32 (D.S.C. Oct. 9, 2018) (Hendricks, J.).

       Likewise, in Mayor & City Council of Baltimore, 2018 WL 1963816, and Anne Arundel

County v. Purdue Pharma, 2018 WL 1963789, Judge Russell refused to sever claims against non-

diverse defendants following a rationale of equal applicability to this case. “[F]acts regarding the

role of the [non-diverse] Defendants in the Manufacturer Defendants’ alleged scheme help

establish the City’s claims against the Manufacturer Defendants. Put simply, the City’s claims

against the [non-diverse] Defendants do not ‘involve legal standards and factual inquiries distinctly

different’ from its claim against the Manufacturer Defendants.” City Council of Baltimore, 2018

WL 1963816, at *5 (citation omitted).

       Lastly, in Brooke County Commission v. Purdue Pharma, 2018 U.S. Dist. Lexis 72360,

Judge Bailey granted a motion for remand in the face of allegations of fraudulent joinder. In a

description that applies equally here, Judge Bailey found as follows:

                       . . . this case involves common legal, factual, and evidentiary
               issues, including: defendants’ knowledge of and conduct regarding
               the diversion, abuse and addiction of prescription opioids; the
               amount of opioid drugs marketed, sold and distributed in the
               counties; the relationship between the legitimate needs of the
               counties and the quantities of opioids marketed, sold and distributed
               in the counties; the relationship between the dramatic increase in the


                                                   9
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 10 of 36 PageID# 227



                 number of opioids distributed in the counties and diversion, abuse
                 and addiction; the role that security measures play in the prevention
                 of diversion, abuse and addiction; and the damages incurred by each
                 of the counties. Additionally, Distributor Defendants are authorized
                 distributors for Purdue and are an essential part of Purdue’s
                 distribution chain. Thus, records and communications between
                 Distributor Defendants and Purdue, including the Sales Reps, are
                 relevant and material evidence, particularly to the extent they
                 concern the massive increase in the amount of opioids marketed and
                 flowing into the counties; what efforts were taken to prevent
                 diversion of controlled substances; and knowledge of diversion,
                 abuse and addiction within the counties.

Id. at *23-24.

         This Court should join the many other federal district courts that have rejected the removal

grounds proffered by Removing Defendant precisely in the opioid context. Once such grounds are

rejected, this case should be promptly remanded to the state circuit court in which it was originally

filed.

II.      THIS COURT LACKS SUBJECT MATTER JURISDICTION BECAUSE THERE
         IS NOT COMPLETE DIVERSITY

         The Removing Defendants must admit that three of the defendants in the Plaintiff’s

Complaint (McKesson Medical-Surgical, Inc., General Injectables & Vaccines, Inc. and Insource,

Inc. (collectively, “the Virginia Distributors”)) are Virginia citizens for diversity purposes, which

indisputably means there is not complete diversity. Removing Defendants, however, argue that the

Virginia Distributors are fraudulently joined. The Court should reject this argument.

         First, the other district court decisions in the opioid context discussed in Section I, above,

provide sufficient grounds for this Court to reject Removing Defendants’ arguments. In a number




                                                  10
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 11 of 36 PageID# 228



of those cases, the district courts addressed and rejected fraudulent joinder arguments raised by

opioid defendants.

        Second, even absent those decisions, there is no fraudulent joinder here because Plaintiff

has alleged facts sufficient to establish a “possibility of a right to relief” against the Virginia

Distributors. Marshall, 6 F.3d at 233. Removing Defendants only offer ipse dixit to the contrary.

        In order to establish that a non-diverse defendant has been fraudulently joined, the

removing party must establish either: (1) “that there is no possibility that the plaintiff would be

able to establish a cause of action against the in-state defendant in state court;” or (2) “that there

has been outright fraud in the plaintiff’s pleading of jurisdictional facts.” Marshall v. Manville

Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993). Here, Removing Defendants do not allege that

Plaintiff’s jurisdictional facts were fraudulently pled; thus, the only test at issue here is whether

“there is no possibility” that Plaintiff could establish a cause of action against the in-state

defendants. “The burden on the defendant claiming fraudulent joinder is heavy: the defendant must

show that the plaintiff cannot establish a claim against the nondiverse defendant even after

resolving all issues of fact and law in the plaintiff’s favor.” Id. at 232-33 (citing Poulous v. Naas

Foods. Inc., 959 F.3d 69, 73 (7th Cir. 1992)).

        Plaintiff’s Complaint specifically includes the Virginia Distributors in the Complaint’s

category of “Distributor Defendants.” (Compl. ¶¶ 136-38, 149-152). As Distributor Defendants,

the Virginia Distributors are alleged to have

    •   “purchased opioids from manufacturers . . . and sold them to pharmacies throughout

        Virginia,” as well as “played an integral role in opioids being distributed across Virginia”

        (Compl. ¶ 163);




                                                 11
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 12 of 36 PageID# 229



    •   Failed to “effectively monitor and report suspicious orders of prescription opioids and to

        implement measures to prevent the filling of invalid and medically unnecessary

        prescriptions [which] greatly contributed to the vast increase in opioid overuse and

        addiction” (Compl. ¶ 164);

    •   Directly caused a public-health and law-enforcement crisis” (Compl. ¶ 164);

    •   Shared the “same legal duties to prevent diversion, and to monitor, report, and prevent

        suspicious orders of prescription[] opioids that were incumbent upon the Manufacturer

        Defendants … under Virginia and federal law” (Compl. ¶ 309);

    •   Been required to “maintain effective controls against opioid diversion,” required “to create

        and use a system to identify and report to law enforcement downstream suspicious orders,”

        “track their shipments,” “exercise due care in confirming the legitimacy of each and every

        order prior to filling,” and to have acknowledged these duties to the public and assured the

        public that they are “undertaking a duty to curb the opioid epidemic” (Compl. ¶¶ 310-

        317);

    •   Despite the existence of all these duties and standards, the Distributor Defendants,

        including the Virginia Distributors, are alleged in the Complaint to have “knowingly or

        negligently allowed diversion,” (Compl. ¶ 320) and “negligently or intentionally failed to

        adequately control their supply lines to prevent diversion” (Compl. ¶ 326).

        In addition to all of these allegations, the Complaint further alleges facts establishing the

liability of the Distributor Defendants, including the Virginia Distributors. The Complaint goes

on to assert eight (8) separate causes of action against the Virginia Distributors, including statutory

and common law public nuisance (Counts I and II), common law civil conspiracy (Count V),




                                                  12
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 13 of 36 PageID# 230



negligence per se (Count VII), negligence (Count VIII), gross and willful and wanton negligence

(Counts IX and X), and unjust enrichment (Count XI).

       Removing Defendants claim that the allegations of the Complaint against the Distributor

Defendants do not actually apply to the Virginia Distributors. There is no basis in the Complaint

for this conclusion. While at certain times more specific allegations are made against some of the

Distributor Defendants – for example, Paragraph 320 lists a number of civil fines and penalties

imposed on specific Defendants – there is nothing in the Complaint to suggest that the Virginia

Distributors are not or should not be included in the allegations against the Distributor

Defendants. 5

       As discussed above, Plaintiff need only demonstrate a “glimmer of hope” to relief in order

to have the case remanded. Hartley, 187 F.3d at 426. It is clear that the facts contained in the



 5
  In fact, the Complaint contains at least thirty-five (35) separate allegations that describe
actionable conduct of Distributor Defendants. Notwithstanding the detail of the Complaint,
Defendants disingenuously assign the name “Nominal Distributor Defendants” to the Virginia
Distributors and then make the bald and unsupported assertion that allegations against the
Distributor Defendants “are not properly attributable to the Nominal Distributor Defendants,”
vaguely suggesting (but not actually arguing) that the Complaint somehow fails the specificity
requirements of notice pleading, or that there is a requirement to plead liability against these non-
diverse defendants with something approaching the particularity required of, for example,
allegations of fraud. The cases cited by Defendants do not support their implications. See footnote
6, infra (distinguishing Defendants’ citations).
         For example, in In re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prod.
Liab. Litig., 220 F. Supp. 2d 414, 423–24 (E.D. Pa. 2002), the Court found fraudulent joinder for
several reasons, including that the complaint was devoid of specific allegations against pharmacy
defendants (individually or as a group). The Court noted that the complaint was filled “with general
statements levied against all defendants, which most properly can be read as stating claims against
the drug manufacturers.” Id. The Court also noted that it made its ruling in light of how the diet
drug litigation unfolded: “[T]here is a pattern of pharmacies being named in complaints, but never
pursued to judgment, . . . typically being voluntarily dismissed at some point after the defendants'
ability to remove the case has expired.” Id. Neither circumstance is applicable here. The Complaint
contains numerous and specific allegations against all of the Distributor Defendants, and
Defendants can point to no history or pattern in state court opioid litigation where Distributors are
named as defendants and then later dismissed voluntarily.



                                                 13
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 14 of 36 PageID# 231



Complaint are more than sufficient to state a colorable claim under Virginia law against McKesson

Medical, General Injectables & Vaccines, Inc. and Insource, Inc.. See, e.g., Cordill v. Purdue

Pharma, L.P., No. 1:02CV00121, 2002 U.S. Dist. LEXIS 21476, at *8 (W.D. Va. Nov. 5, 2002)

(granting a motion to remand and noting that under Virginia law, “the use of the word ‘negligence’

in a motion for judgment will generally suffice to state a valid cause of action against a

defendant”). 6



6
  The cases cited by Removing Defendants in Paragraphs 71-72 and footnote 4 of the Notice are
virtually all distinguishable on the simple basis that, in this case, unlike the cases referenced,
Plaintiff has unquestionably alleged a viable claim against the Virginia Distributors and has
numerous specific allegations directed at them. See City of Brownsville v. Sw. Bell Tel. Co., No.
CIV. A. B-90-200, 1991 WL 107403, at *3 (S.D. Tex. June 6, 1991) (finding fraudulent joinder
only because “Plaintiffs’ Complaint contain[ed] no allegation of wrongdoing by Maples, nor is
there a prayer for relief against him”); Lewis v. PNC Bank, N.A., No. 2:13-CV-69-RWS, 2013 WL
6817090, at *2 (N.D. Ga. Dec. 26, 2013) (noting that “[i]f there is any possibility that the state law
might impose liability on a resident defendant . . . the federal court cannot find that joinder of the
resident defendant was fraudulent” but finding that “plaintiff does not allege how Rubin Lublin
specifically committed any wrongdoing against him”); Jones v. Mortg. Elec. Registration Sys.,
Inc., No. 4:12-CV-00035-HLM, 2012 WL 13028595, at *5 (N.D. Ga. Mar. 12, 2012) (finding that
“Plaintiffs [did] not allege any wrongdoing by [parent corporation] Defendant Synovus Financial,
and Plaintiffs [did] not allege facts sufficient to pierce the corporate veil”); Galler v. 21st Mortg.
Corp., No. 3:14CV174-MCR/EMT, 2014 WL 12701066, at *2 (N.D. Fla. Sept. 3, 2014)
(concluding that the “complaint include[d] no allegations of fact at all regarding Yes Housing”);
Baker v. Select Portfolio Servicing, Inc., No. 1:12-CV-03493-JEC, 2013 WL 4806907, at *6 (N.D.
Ga. Sept. 9, 2013) (finding fraudulent joinder where plaintiff had “[not] disputed” the allegation
of fraudulent joinder and where “plaintiff ha[d] not provided any specific factual basis for the
claims against the defendants and [did] not mention the defendants individually in the complaint”);
Cammack New Liberty, LLC v. Vizterra, LLC, CA No. 3:09-15-DCR, 2009 WL 2043568 (E.D.
Ky. Jul. 13, 2009) (observing both that plaintiffs “make no allegations of wrongdoing or any other
basis for obtaining relief from [the non-diverse defendant]” and that in the case management plan
submitted to the court the parties agreed that the plaintiffs “had agreed to voluntarily dismiss [the
non-diverse defendant] before removal occurred”); First Merchs. Tr. Co. v. Wal-Mart Stores E.,
LP, 630 F. Supp. 2d 964, 968 (S.D. Ind. 2008) (noting that “Plaintiffs make no allegations of
wrongdoing or of any other basis for obtaining relief” from the non-diverse defendant); Salisbury
v. Purdue Pharma, L.P., 166 F. Supp. 2d 546, 549 (E.D. Ky. 2001) (finding fraudulent joinder
only because “plaintiffs’ complaint [did] not link plaintiffs’ alleged injuries with the action (or
inaction) of defendant pharmacies”); In re Diet Drugs (Phentermine, Fenfluramine,
Dexfenfluramine) Prod. Liab. Litig., 220 F. Supp. 2d 414, 423–24 (E.D. Pa. 2002) (finding that
“the complaints . . . [were] devoid of specific allegations against the pharmacies”). The only two
cases to rest their decision on different grounds were McGoey v. State Farm Ins. Co., CA No. 06-


                                                 14
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 15 of 36 PageID# 232



       Taking the allegations in the light most favorable to Plaintiff, as this Court must, Removing

Defendants have failed to meet their heavy burden of establishing by clear and convincing

evidence that Plaintiff has failed to state a cause of action against the Virginia Distributors. Thus,

because it simply “cannot be said that no reasonable basis exists for holding [the Virginia

Distributors] liable” under Virginia law, Plaintiff’s Motion to Remand must be granted. Myers v.

Air Serv. Corp., 1:07cv911, 2008 U.S. Dist. LEXIS 1836, *3 (E.D. Va. Jan. 9, 2008). 7

III.   RULE 21 DOES NOT PROVIDE A BASIS FOR SEVERANCE AND CANNOT BE
       USED TO MANUFACTURE JURISDICTION

       Plaintiff’s Complaint alleges Defendants engaged in a systematic, sophisticated and

integrated plan to produce, market and distribute opioids in such a manner as to flood the local

community with dangerous and highly addictive drugs without regard for legal safeguards or

concern for the basic safety and well-being of their customers and the community at large.


8954, 2007 WL 1166352 (E.D. La. Apr. 17, 2007), and Howard v. CitiFinancial, Inc., 195 F. Supp.
2d 811 (S.D. Miss. 2002). These decisions involved non-diverse insurance agent individual
defendants. Each of these courts concluded that the agents owed no duties to the plaintiffs – since,
as a matter of law, plaintiff could not bring claims against the non-diverse agents, the courts
concluded that the agents were fraudulently joined. None of these decisions is applicable here.
7
  A doctrine related to fraudulent joinder is the contention that a defendant is merely a “nominal”
party. See Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 460-61 (1980) (holding that “nominal” or
“formal” parties that have been joined are to be disregarded and only “real parties to the
controversy” are considered relevant). A “nominal party” is one that is “part of a suit only as the
holder of assets that must be recorded in order to afford complete relief; no cause of action is
asserted against a nominal defendant.” Commodity Future Trading Comm’n v. Kimberlynn Creek
Ranch, Inc., 276 F.3d 187, 192 (4th Cir. 2002). Removing Defendants do not formally argue this
point separately from its general contention that the Virginia Distributors are fraudulently joined,
but Removing Defendants do use the term “Nominal Distributor Defendants” throughout its
Notice.
        The Fourth Circuit has not provided a specific standard against which courts can determine
what constitutes a “nominal party” for removal purposes, but district courts in Virginia and
elsewhere have treated this inquiry as identical to that used for assessing fraudulent joinder. See,
e.g., Payne v. Bank of Am., N.A., No. 3:09-cv-80, 2010 U.S. Dist. LEXIS 12076 (W.D. Va. 2010).
Thus, to the extent the “nominal party” doctrine is considered separately, for the same reasons the
Virginia Distributors are not fraudulently joined, they are not nominal parties.



                                                 15
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 16 of 36 PageID# 233



Nevertheless, the Removing Defendants request that this Court sever the Distributor Defendants

from this case in order to manufacture federal diversity jurisdiction where it does not exist. They

erroneously contend that the allegations against the Manufacturer Defendants and PBM

Defendants are factually distinct from those against the Distributor Defendants. They contend that

their goal is judicial efficiency and economy. However, their true goal is just the opposite – they

want to break this case into as many components as possible in order to cause unnecessary delays,

multiply the costs to the Plaintiff and gain unwarranted tactical advantage.

       “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is the power

to declare law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Steel Co. v. Citizens for a Better Env’t, 532 U.S.

83, 94 (1998). Thus, if a district court does not have removal jurisdiction over a removed case, it

lacks the power to do anything—including severing the claims in the case—other than remand to

the state court. See Hughes v. Wells Fargo Bank, N.A., 617 F. App'x 261, 263 (4th Cir. 2015) (“If

the district court determines at any time before final judgment that it lacks subject

matter jurisdiction over a removed action, it must remand to state court.”); In re Blackwater Sec.

Consulting, LLC, 460 F.3d 576, 589 (4th Cir. 2006) (“[O]nce a district court has found that

it lacks subject matter jurisdiction in a removed case, no other fact-finding, legal analysis, or

exercise of judicial discretion is necessary in order to follow the congressional directive; the

decision to remand a case to remedy a lack of subject matter jurisdiction is purely ministerial.”).

A district court only has removal jurisdiction over a case if it would have had original jurisdiction

over the case had it been filed originally in federal court. 28 U.S.C. § 1441(a). City of Chicago v.

Int’l Coll. of Surgeons, 522 U.S. 156, 162 (1997).




                                                 16
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 17 of 36 PageID# 234



       Further, when removal is based on diversity of citizenship, diversity must exist at the time

of removal. See United Co. v. Keenan, No. CIV A 1:06CV00071, 2006 WL 2994989, at *3 (W.D.

Va. Oct. 20, 2006), report and recommendation adopted, No. 1:06CV00071, 2006 WL 3254513

(W.D. Va. Nov. 9, 2006) (“[F]or removal to be deemed valid, diversity of citizenship must exist at

the time the notice of removal is filed.”); Rowland v. Patterson, 882 F.2d 97, 99 (4th Cir. 1989)

(“The removal rule … requires that to support diversity jurisdiction in removed cases, diversity

must have existed both at the time the action was originally commenced in state court and at the

time of filing the petition for removal.”).

       “While Rule 21 is routinely employed in cases that began in federal court, the federal courts

have frowned on using the Rule 21 severance vehicle to conjure removal jurisdiction that would

otherwise be absent.” In re Xarelto (Rivaroxaban) Prod. Liab. Litig., No. 16-1066, 2016 WL

4409555, at *7 (E.D. La. Aug. 19, 2016) (emphasis added). Indeed, the Supreme Court has stated

that Rule 21 should only be used sparingly, and the court should “carefully consider whether the

dismissal of a nondiverse party will prejudice any of the parties in the litigation.” Newman-Green,

Inc. v. Alfonzo-Larrain, 490 U.S. 826, 838 (1989) (a case where the plaintiff originally filed suit

in federal court and asked the appellate court to dismiss the non-diverse defendant to salvage

jurisdiction). Moreover, Rule 21 severance of claims is also limited by Federal Rule of Civil

Procedure 82 which states: “These rules do not extend or limit the jurisdiction of the district

courts.” Fed. R. Civ. P. 82; Echols v. Omni Med. Group, Inc., 751 F. Supp. 2d 121, 1215 (N.D.

Ok. 2010).

       In attempting to support severance, the Removing Defendants do not cite to any cases

decided in the context of the ongoing opioid litigation where a court has severed claims against

Manufacturer Defendants from claims against Distributor Defendants in order to create federal




                                                17
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 18 of 36 PageID# 235



diversity jurisdiction. Instead, they point to inapposite holdings addressing the combination of

medical malpractice claims against non-diverse healthcare providers (such as doctors, nurses and

hospitals) and products liability claims against drug or medical device manufacturers.

       For example, the Removing Defendants rely on the decision in Cooke-Bates v. Bayer

Corp., No. 3:10-cv-261, 2010 WL 3984830 (E.D. Va. Oct. 8, 2010), as support for the request that

the claims against Distributor Defendants be severed. But the circumstances of that case are not

comparable to the allegations in this Complaint. In Cooke-Bates, plaintiff brought a products

liability case against “Bayer Defendants” for manufacturing and distributing “Yaz,” a birth control

drug, together with a claim of malpractice against a non-diverse defendant doctor. The Bayer

Defendants removed the case to federal court (and intended to designate the case as a “tag-along”

to an MDL case involving the birth control drug). Plaintiff sought remand, which was originally

granted on the ground that the doctor did not agree to removal. Upon reconsideration, the Court

abrogated its remand order as to the Bayer Defendants and concluded that the doctor’s presence

was not essential under Rule 19 explaining:


       [Plaintiff] alleges Bayer is liable for defective design, manufacture, and
       advertisement of Yaz. Against Dr. Brooks, [plaintiff] alleges seven acts and
       omissions actionable as negligence. The resolution of some of these – such as, for
       example, the allegation that Dr. Brooks failed to follow-up on the decedent’s
       complaints of leg pain that occurred after she began taking Yaz – likely do not relate
       to a court’s determination of Bayer’s liability.” Id.

       Removing Defendants also cite to Sullivan v. Calvert Memorial Hospital, 117 F. Supp. 3d

702 (D. Md. 2015), as support for severance of the claims against Distributor Defendants. In

Sullivan, plaintiff brought claims against: 1) Non-diverse healthcare providers (surgeon, nurse,

hospital) for negligence in failure to remove a catheter during surgery and failure to properly

remove the catheter when it was later discovered in the patient after surgery; and 2) Medical

device manufacturers for failure to warn of the dangers of medical device (TVT sling) implanted


                                                18
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 19 of 36 PageID# 236



in the patient during surgery. As in Cooke-Bates, the Court found the medical malpractice claims

against healthcare providers to be distinct and unrelated to product liability claims against drug or

medical device manufacturers:

        Counts I and II against the Maryland Healthcare Defendants relate to the negligence
        vel non with respect to leaving a portion of the catheter in Sullivan’s bladder after
        her surgery. The counts against Ethicon Defendants relate only to the manufacture
        of the TVT sling. Sullivan has not plausibly alleged in her Complaint any way in
        which the Ethicon Defendants’ TVT sling is casually connected to the injury caused
        by the catheter.

Id. at 705. 8

        As the Removing Defendants are no doubt aware, their reliance on Sullivan was flatly

rejected in two recent opinions by Judge Russell in opioid lawsuits originally filed in Maryland



8
 Defendants cite to several other inapposite cases in which severance was granted in cases where
claims of medical malpractice against non-diverse healthcare providers were combined with
product liability claims against drug or medical devices manufacturers. In those cases, the court
found that the claims were legally and factually distinct. In Joseph v. Baxter Int’l, Inc., 614 F.
Supp. 2d 868, 872-74 (N.D. Ohio 2009), the Court severed claims against non-diverse
doctors/nurses/hospital who administered the drug Heparin to a decedent patient (“despite her
chart noting her allergy to Heparin”) from plaintiff’s product liability claims against the
manufacturer of Heparin. The Court explained that “such medical malpractice allegations differ
from [plaintiff’s] products liability claim which focuses on Baxter’s conduct in designing,
manufacturing, labeling and recalling tainted Heparin.” Id. at 872. In Mayfield v. London Women’s
Care, PLLC, No. 15-19-DLB, 2015 WL 3440492 (E.D. Ky. May 28, 2015), the court found that
the “medical malpractice claim against Healthcare Defendants is highly distinct from the various
claims brought against Ethicon for products liability. Not only is it comprised of unique legal
elements, it is based on completely different factual allegations . . . Just as no one from Ethicon
was involved with Mayfield’s surgery, Dr. Mechas had nothing to do with the design, manufacture
or sale of a single pelvic mesh implant.” Id. at *4. See also DeGidio v. Centocor, Inc., No.
3:09CV721, 2009 WL 1867676, at *3-4 (N.D. Ohio July 8, 2009) (claims against non-diverse
doctor involving his diagnosis and treatment of plaintiff were legally and factually distinct from
products liability claim against drug company defendants). Defendants’ citation to McElroy v.
Hamilton County Board of Education, No. 1:12-cv-297, 2012 WL 12871469, at *2-3 (E.D. Tenn.
Dec. 20, 2012), is even more puzzling. In McElroy, all the parties and the Court agreed that
plaintiffs’ breach of contract claims relating to insurance coverage (which named plaintiffs’ non-
diverse employer, Hamilton Country Board of Education, as a co-defendant along with insurance
companies), should be severed from plaintiffs’ products liability claims against defendant drug
companies. Unlike the present case, all the cases cited by Defendants involve the combination of
two sets of claims that are completely distinct both legally and factually.


                                                 19
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 20 of 36 PageID# 237



state courts (and removed to federal court) in which several of the current defendants 9 were parties.

In Mayor & City Council of Baltimore, 2018 WL 1963816, and Anne Arundel County v. Purdue

Pharma, 2018 WL 1963789, Judge Russell refused to sever claims against non-diverse healthcare

providers (the “Rosen-Hoffberg Defendants”), following a rationale of equal applicability to this

case.

        According to Judge Russell:

        Because the City’s claims against Rosen-Hoffberg Defendants are factually and
        legally intertwined with its claims against the Manufacturer and Distributor
        Defendants, the Court concludes that the Rosen-Hoffberg Defendants are necessary
        and indispensable under Rule 19. Thus, the Rosen-Hoffberg Defendants are not
        severable under Rule 21. The Court, therefore, will not sever the Rosen-Hoffberg
        Defendants to create complete diversity among the parties.

City of Baltimore, 2018 WL 1963816, at *5. Judge Russell contrasted the separate and independent

medical malpractice and product liability claims in Sullivan with the claims in City of Baltimore

and Anne Arundel County:

        Here, by contrast, the City’s claims against the Rosen-Hoffberg Defendants are
        factually and legally intertwined with its claims against the Manufacturer
        Defendants. First, the City brings public nuisance and negligence claims against all
        Defendants, alleging that all Defendants contributed to the opioid crisis in
        Baltimore. Additionally, the City alleges that the Manufacturer Defendants violated
        the Maryland False Claims Act by making false and misleading statements about
        the nature of opioids, thereby causing the Rosen-Hoffberg Defendants to supply
        City employees with massive quantities of prescription opioids… The City also
        alleges that the Rosen-Hoffberg Defendants repeated and disseminated the
        Manufacturer Defendants’ false messages about opioids and received payment
        directly from the Manufacturer Defendants. Finally, the City alleges that the
        Manufacturer and Distributor Defendants “turned a blind eye” to the Rosen-
        Hoffberg Defendants’ over-prescription of opioids. As a result, facts regarding the
        role of the Rosen-Hoffberg Defendants in the Manufacturer Defendants’ alleged
        scheme help establish the City’s claims against the Manufacturer Defendants. Put
        simply, the City’s claims against the Rosen-Hoffberg Defendants do not “involve

9
 Among the defendants who were also parties to the Maryland cases are: Purdue Pharma, L.P.,
Purdue Pharma, Inc., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Janssen Pharmaceutica,
Inc., Watson Laboratories, Inc., Activis, LLC, Activas Pharma, Inc., Endo Health Solutions, Inc.,
Endo Pharmaceuticals, Inc., McKesson Corporation, Cardinal Health, Inc., and
AmericsourceBergen Drug Corporation.


                                                 20
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 21 of 36 PageID# 238



        legal standards and factual inquiries distinctly different” from its claims against the
        Manufacturer Defendants. Sullivan, 117 F. Supp. 3d at 706.

Id. at *5.

        As in City of Baltimore (and unlike Sullivan), in the present case, there is a commonality

of legal and factual issues concerning the claims against the Manufacturer Defendants and the

Distributor Defendants that predominate. As alleged in the Complaint and as noted above,

Distributor Defendants were essential participants in Defendants’ concerted efforts to flood the

community with dangerous and addictive opioids. Manufacturer and Distributor Defendants

worked closely together in a sophisticated and integrated scheme to produce and deliver

prescription opioids in violation of their shared legal obligations to monitor and report suspicious

transactions and volumes. Moreover, Distributor and Manufacturer Defendants shared the same

financial incentives to continue pumping unsafe and massive quantities of opioids into the local

community. See Compl. at ¶¶ 3-5, 15, 136-37, 149-50, 285-293, 309-333, Section V (Causes of

Action).

        For example, the Complaint alleges:

        In addition to their common law duties, Manufacturer and Distributor Defendants
        are subject to statutory and regulatory requirements under Virginia law. Virginia
        imposes numerous substantive requirements on parties involved in the distribution
        chain of opioids and other controlled substances. These requirements include
        providing adequate inventory control and security of opioids to prevent diversion,
        and reporting suspicious orders of opioids to the Virginia Board of Pharmacy. …

Compl. at ¶ 285.

        On information and belief, Defendants knowingly, recklessly, and/or negligently
        supplied suspicious quantities of prescription opioids to obviously suspicious
        physicians and pharmacies in and around [the local community], without disclosing
        suspicious orders as required by regulations and otherwise circumventing their
        statutory obligations under Virginia and Federal law.

Compl. at ¶ 291




                                                  21
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 22 of 36 PageID# 239



       The Defendants could have (and should have) reported and stopped the flow of
       prescription opioids into the black market. But they intentionally, recklessly, and/or
       negligently failed to investigate, report, and halt suspicious orders. Accordingly, as
       a direct result of the Defendants’ misconduct, substantial and dangerous quantities
       of prescription opioids were illegally diverted to and overprescribed in [the local
       community].

Compl. at ¶ 293.

       In contrast to the cases cited by the Removing Defendants, it is clear that the legal and

factual issues common to the claims against all categories of Defendants in this case are

inseparable. In fact, as noted above, courts addressing identical requests for severance from

Defendants in similar opioid cases have uniformly rejected the same arguments for misjoinder and

severance made by Defendants. In Brooke County Commission v. Purdue Pharma, 2018 U.S. Dist.

Lexis 72360, Judge Bailey granted a motion for remand in the face of allegations of fraudulent

joinder and request for severance. His description of the inseparable legal and factual issues

applicable to the claims against all Defendants bears repeating because it is precisely what Plaintiff

has alleged in this case:

       . . . this case involves common legal, factual, and evidentiary issues, including:
       defendants’ knowledge of and conduct regarding the diversion, abuse and addiction
       of prescription opioids; the amount of opioid drugs marketed, sold and distributed
       in the counties; the relationship between the legitimate needs of the counties and
       the quantities of opioids marked, sold and distributed in the counties; the
       relationship between the dramatic increase in the number of opioids distributed in
       the counties and diversion, abuse and addiction; the role that security measures play
       in the prevention of diversion, abuse and addiction; and the damages incurred by
       each of the counties. Additionally, Distributor Defendants are authorized
       distributors for Purdue and are an essential part of Purdue’s distribution chain.
       Thus, records and communications between Distributor Defendants and Purdue,
       including the Sales Reps, are relevant and material evidence, particularly to the
       extent they concern the massive increase in the amount of opioids marketed and
       flowing into the counties; what efforts were taken to prevent diversion of controlled
       substances; and knowledge of diversion, abuse and addiction within the counties.

Id. at *23-24.




                                                 22
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 23 of 36 PageID# 240



       The legal and factual allegations against the Manufacturer Defendants and Distributor

Defendants here include their cooperation, coordination and collusion to accomplish their common

goal of profiting from unrestrained pumping of prescription opioids into the local community in

violation of shared legal duties. Defendants have cited no case where a court has granted severance

when faced with similar allegations. Plaintiff has cited a long line of cases where courts have

rejected the exact same arguments made by Defendants for severance – all in the context of opioid

litigation. Severing these claims would allow needless delay, reward Defendants’ gamesmanship,

unnecessarily multiply the cost to the Plaintiff of litigating the overlapping and intertwined claims

in separate venues, and permit Defendants to use the “empty chair” defense to shift responsibility

to severed Defendants. The Court should deny the request under Rule 21 to sever Plaintiff’s claims

against the Distributor Defendants and should remand the entire case back to Circuit Court.


IV.    THE CLAIMS AGAINST THE DISTRIBUTOR DEFENDANTS ARE NOT
       FRAUDULENTLY MISJOINED

       In their last strained attempt to support removal, the Removing Defendants argue that the

citizenship of all the Distributor Defendants (including the Virginia Distributors) should be

ignored because of the doctrine of fraudulent misjoinder (Supp. Notice, pp. 21-22). Fraudulent

misjoinder is “an assertion that claims against certain defendants, while provable, have no real

connection to the claims against other defendants in the same action and were only included in

order to defeat diversity jurisdiction and removal.” Wyatt v. Charleston Area Med. Ctr., Inc., 651

F. Supp. 2d 492, 496 (S.D. W. Va. 2009). Thus, the issue is whether claims against the diverse and

non-diverse defendants are sufficiently related to be properly joined in a single case. And the

doctrine would, according to Removing Defendants, permit removal by Manufacturer Defendants.




                                                 23
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 24 of 36 PageID# 241



       The problem for Removing Defendants is that, first, the doctrine of fraudulent misjoinder

has never been adopted by the Fourth Circuit, and in fact this Court has itself declined to adopt it.

See Tinsley v. Streich, 143 F. Supp. 3d 450, 458 (W.D. Va. 2015) (“The Fourth Circuit has not

expressly adopted the fraudulent misjoinder doctrine and district courts within the circuit have

disagreed as to whether to adopt it… Even if the court were to adopt the doctrine as an exception

to the complete diversity rule, which it declines to do, the court finds no misjoinder under either

the federal or the state rule.”) (emphasis added).

       Second, Removing Defendants’ argument for misjoinder has been directly addressed and

roundly rejected in the opioid context. Brooke County Comm’n v. Purdue Pharma, No. 5:18cv9,

2018 U.S. Dist. Lexis 72360 (N.D. W.Va. Feb. 23, 2018) (Bailey, J.); County of Dallas v. Purdue

Pharma, No. 3:18cv426, 2018 U.S. Dist. Lexis 73931 at *8 (N.D. Tex. Mar. 7, 2018) (Lynne, J.)

(“Plaintiff alleges that the Distributor Defendants profited from distributing the fraudulently

marketed opioids, knowingly failed to report or stop the increase in opioid distribution and sale,

and engaged in a scheme with the Manufacturing and Dealer Defendants to fuel the sale of opioids.

… Thus, there is no fraudulent misjoinder under Tapscott, …”); County of Falls v. Purdue Pharma,

No. 6:18cv47, 2018 WL 1518849 at *4 (W.D. Tex. Mar. 28, 2018) (Pitman, J.) (“Falls County has

asserted five causes of action against both the Manufacturer and Distributor Defendants … [T]he

claims against each set of defendants are hardly wholly distinct or lacking any real connection; on

the contrary, they raise a host of common factual and legal issues.”).

       Nonetheless, even if this theory of removal is considered, it is clear that no fraudulent

misjoinder has occurred in this case. Under both the Virginia rules and the federal rules for

permissive joinder of parties, a plaintiff may join several defendants in one action if any right of

relief the plaintiff asserts against the defendants, in the alternative, arises out of the same




                                                 24
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 25 of 36 PageID# 242



transaction or occurrence. See Wright v. Lilly, 66 Va. Cir. 195, at *5 (2004) (noting that the

Virginia and federal rules for permissive joinder are “virtually identical, though the Virginia statute

and rule omit any reference to ‘series of transactions or occurrences’”); Fed. R. Civ. P. 20(a)(2)(A)

(“Persons . . . may be joined in one action as defendants if . . . any right to relief is asserted against

them . . . in the alternative with respect to or arising out of the same transaction [or] occurrence[.]”);

Va. Code Ann. § 8.01-281(“A party asserting . . . a claim . . . may plead alternative facts and

theories of recovery against alternative parties, provided that such claims . . . or demands for relief

so joined arise out of the same transaction or occurrence.”).

        The Supreme Court of the United States has said that Rule 20(a) must be interpreted to

allow for the “broadest possible scope of action consistent with fairness to the parties; joinder of

claims, parties and remedies is strongly encouraged.” United Mine Workers of America v. Gibbs,

383 U.S. 715, 724 (1966). Therefore, “the rule should be construed in light of its purpose, ‘which

is to promote trial convenience and expedite the final determination of disputes, thereby preventing

multiple lawsuits.’” Saval v. BL, Ltd., 710 F.2d 1027, 1031 (4th Cir.1983). Moreover, the

requirements of Rule 20 are to be “liberally construed.” Potomac Valley Hospital of W. Va., Inc.

v. Streuver Bros., Civil Action No. 3:09—CV-72, 2010 WL 11526861 (N.D. W.Va. March 29,

2010) (emphasis added). And, in the context of the fraudulent misjoinder doctrine, it has been

recognized that the removing party must show “that there is no possibility” of proper joinder. In

Re: Lipitor (Avorvastatin Calcium) Marketing, Sales Practices & Prod. Liab. Litig., MDL No.

2:14-mn-02502, 2016 WL 7339811 (D.S.C. Oct. 24, 2016) (Gergel, J.) at *6 (emphasis in original).

        In determining whether a right to relief arises from the same transaction or occurrence, the

focus is on the relationship between events giving rise to the action. See Moore v. N.Y. Cotton

Exch., 270 U.S. 593, 610 (1926) (“Transaction is a word of flexible meaning. It may comprehend




                                                   25
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 26 of 36 PageID# 243



many occurrences, depending not so much upon the immediateness of their connection as upon

their logical relationship.”). Accordingly, all ‘logically related’ events entitling a person to institute

a legal action against another generally are regarded as comprising a transaction or occurrence.”

J.C. ex rel. Cook v. Pfizer, Inc., No. 3:12-CV-04103, 2012 WL 4442518, at *5 (S.D.W. Va. Sept.

25, 2012). Further, absolute identity of all events giving rise to the claims is unnecessary. Saval,

710 F.2d at 1031.

        Plaintiff’s claims in this case against the Manufacturer Defendants, the Distributor

Defendants, and the PBMs all arise out of the same series of transactions or occurrences and are

otherwise logically related, as they all involve the improper marketing, distribution and widespread

diversion of opioids.

        Additionally, Plaintiff’s injuries here are indivisible. Thus, the injuries and damages

sustained by Plaintiff relating to Defendants’ conduct are “inextricably intertwined” and, therefore,

arise from the same series of transactions or occurrences such that joinder of the claims is proper.

Bell v. Werner Enterprises, Inc., No. 5:11CV18, 2011 WL 1297115, at *3 (N.D.W. Va. Apr. 5,

2011) (finding claims against separate defendants involving two separate car accidents — the

second accident aggravating injuries from the first accident — were properly joined in that the

injuries the plaintiff received from the two accidents were inextricably intertwined and accordingly

arose from the same series of transactions or occurrences).

        The subject claims also involve common questions of fact and law about, inter alia, the

Manufacturer Defendants, the Distributor Defendants and the PBMs’ knowledge of and conduct

regarding the dangerous expansion of the market for opioids, the diversion of opioids, and the

excessive distribution of opioids. Plaintiff asserts common claims against these Defendants

relating to public nuisance, negligence, fraud and unjust enrichment. There are also common




                                                   26
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 27 of 36 PageID# 244



questions relating to damages, such as the amount of Plaintiff’s damages and who is responsible

for paying these damages. Under these circumstances, the Removing Defendants cannot show that

the Distributor Defendants have not been properly joined, much less that there is “no possibility”

of proper joinder.

       The Removing Defendants’ reliance on Cty. Comm’n of McDowell Cty v. McKesson Corp.,

263 F. Supp 639 (S.D.W.Va. 2017), and the follow-on, duplicate case of City of Huntington v.

AmerisourceBergen Drug Corp., Civ.A.No. 3:17-01362, 2017 WL 3317300 (S.D.W.Va.

August 3, 2017), does not help their cause. 10 Those cases were markedly different from this case

in that they did not involve alleged misjoinder of opioid Manufacturers or Distributors; indeed,

Manufacturers were not even parties in those cases. The alleged misjoinder at issue there

concerned medical malpractice claims against a medical doctor who had prescribed opioids. The

Court noted that this was “the rare case that fits the ‘no possibility of recovery’ rubric.” McDowell

at 644. The Court explained that no possible malpractice claim could be made against the doctor

because plaintiff failed to comply with West Virginia’s Medical Professional Liability Act, which

imposes a series of procedural and jurisdictional prerequisites for filing medical malpractice

lawsuits. The Court also found the malpractice claim was fraudulently misjoined on the ground

that the claim against the doctor arose out of different transactions, involved different evidence,

and rested on different legal theories than the claims against the diverse defendants.

       But the misjoined party was, again, a medical doctor accused of medical malpractice, not

a Distributor – the Distributors are similarly situated with Manufacturers regarding their shared

legal obligations to monitor, track and report suspicious orders of controlled substances. Thus, this



10
  The Huntington case was decided one month after McDowell by the same Judge. He found that
the two cases were materially identical and ruled in Huntington by attaching and incorporating by
reference his earlier Opinion in McDowell.


                                                 27
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 28 of 36 PageID# 245



is a far different context, which is why in the face of McDowell and Huntington, the federal district

court in Brooke County, supra, reached a different conclusion. The Brooke County court rejected

a theory of fraudulent misjoinder in a case involving alleged misjoinder between Manufacturer

and Distributor claims. Brooke County is similar to, and, therefore, relevant to the case sub judice.

McDowell and Huntington are not. 11



11
   Similarly, the cases the Removing Defendants cite to support their argument that the Distributor
Defendants are misjoined under Rule 20 are easily distinguishable. For example, in Loeffelbein v.
Milberg, the Kansas district court severed claims based on Rule 20 permissive joinder only because
the claims against the defendants at issue “clearly ar[ose] from two different set of
facts.” Loeffelbein v. Milberg Weiss Bershad Hynes & Lerach, LLP, No. CIV.A. 02-2435-CM,
2003 WL 21313957, at *6 (D. Kan. May 23, 2003). Specifically, the Loeffelbein court noted that
the “claims against the Rare Medium defendants . . . arise from allegations of securities fraud”
while the “allegations against defendants Mitchell and Milberg . . . arise from the circumstances
surrounding defendant Milberg’s engagement to sue Rare Medium on plaintiffs’ behalf.” Id.
Unlike the situation in Loeggelbein, the claims against the Defendants in this case clearly involve
common questions of fact and all involve the improper marketing, distribution and diversion of
opioids.
     For the same reason, the additional cases they cite are also distinguishable. See e.g., Todd v.
Cary's Lake Homeowners Ass'n, 315 F.R.D. 453, 457–59 (D.S.C. 2016) (finding improper joinder
only because plaintiff did not assert a “right to relief ‘jointly’ or ‘severally’” against the defendants
at issue and because the claims arose from two different set of facts – one from “the construction
and maintenance of dams” and the other from “an insurance policy” the plaintiff and defendant
negotiated); Westley v. Progressive Specialty Ins. Co., No. CIV.A. 14-1410, 2014 WL 4489620,
at *3 (E.D. La. Sept. 10, 2014) (granting severance based on improper joinder only because the
claims at issue involved “two distinct events”; specifically, “Plaintiff's claim against Malcolm rests
entirely on his alleged negligence in failing to advise her of the F–250's deficient insurance
coverage, whereas Plaintiff's claims against Bowie, Bowie Farms, and Progressive deal entirely
with distinct causes of action, including Bowie's alleged negligence per se in failing to abide by
state traffic regulations”); Sutton v. Davol, Inc., 251 F.R.D. 500, 505 (E.D. Cal. 2008) (granting
severance only because “Plaintiffs' claims based on strict products liability against the removing
Defendants are separate from Plaintiffs' claims of medical malpractice against the California
Defendants”); Greene v. Wyeth, 344 F. Supp. 2d 674, 683–84 (D. Nev. 2004) (granting severance
where “only two of the plaintiffs . . . have claims against the non-diverse defendants” and because
“claims of plaintiffs who have not purchased or received diet drugs from an identical source, such
as a physician, hospital or diet center, do not satisfy the same transaction or occurrence
requirement”); Anderson v. State Farm Mut. Auto. Ins. Co., No. 4:08CV345-RH/WCS, 2008 WL
11366408, at *2–3 (N.D. Fla. Nov. 10, 2008) (severing claims where there was no “question of
law or fact in common” and where claims against State Farm “turn[ed] on what it did after the
wreck . . . in light of the policy” and the claims against the Reardon defendants “turn[ed] on what
advice . . . should have [been] provided in advance” with respect to coverage); DIRECTV, Inc. v.


                                                   28
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 29 of 36 PageID# 246



VI.            THE COURT SHOULD AWARD COSTS AND FEES

       “The process of removing a case to federal court and then having it remanded back to state

court delays resolution of the case, imposes additional costs on both parties, and wastes judicial

resources.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005). Therefore, if it appears

that the federal court lacks jurisdiction and the case is remanded, the district court has broad

discretion to award a plaintiff costs and fees under 28 U.S.C. § 1447(c). The Court may award fees

where the removing party lacked an objectively reasonable basis for removal. Id. at 131. Given the

lack of an objectively reasonable basis for the Removal Defendants’ removal of this action, an

award of attorney’s fees is appropriate. See Miller v. Baker, No. 5:09CV00094, 2010 WL 3585423,

at *2 (W.D. Va. Sept. 9, 2010) (“Given the lack of an objectively reasonable basis for removal,

the court finds that the award of attorney’s fees is warranted in this case.”).

                                          CONCLUSION

       For these reasons the Court should grant the Motion to Remand.




Beecher, 296 F. Supp. 2d 937, 945 (S.D. Ind. 2003) (granting severance where the claims did not
“arise out of the same transaction, occurrence or series of occurrences” and, instead, plaintiff
alleged only that “many individuals have wronged in the same way, but in separate transactions or
occurrences”); Randleel v. Pizza Hut of Am., Inc., 182 F.R.D. 542, 543–44 (N.D. Ill. 1998)
(granting severance where the two set of plaintiffs’ claims against Pizza Hut were “separate and
distinct”; specifically, court explained that no “common discriminatory policy or practice” was
alleged and, instead, the claims involved “factually discrete and unrelated incidents, which
occurred two months apart at restaurants in different states, and which involved different
management teams and workers”).




                                                  29
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 30 of 36 PageID# 247



Respectfully Submitted,             THE BOARD OF SUPERVISORS OF PRINCE
                                    WILLIAM COUNTY, VIRGINIA

                                    _/s/ Lauren Tallent Rogers
                                    SANFORD HEISLER SHARP, LLP
                                    Grant Morris (VSB No. 16290)
                                    gmorris@sanfordheisler.com
                                    Kevin Sharp (pro hac vice to be submitted)
                                    ksharp@sanfordheisler.com
                                    Ross Brooks (pro hac vice to be submitted)
                                    RBrooks@sanfordheisler.com
                                    Saba Bireda (pro hac vice to be submitted)
                                    sbireda@sanfordheisler.com
                                    Andrew Miller (pro hac vice to be submitted)
                                    amiller@sanfordheisler.com
                                    611 Commerce Street, Suite 3100
                                    Nashville, TN 37203
                                    Tel: (615) 434-7000
                                    Fax: (615) 434-7020

                                    THE CICALA LAW FIRM PLLC
                                    Joanne Cicala (pro hac vice to be submitted)
                                    joanne@cicalapllc.com
                                    101 College Street
                                    Dripping Springs, TX 78620
                                    Tel: (512) 275-6550
                                    Fax: (512) 858-1801

                                    KAUFMAN & CANOLES, P.C.
                                    W. Edgar Spivey (VSB No. 29125)
                                    wespivey@kaufcan.com
                                    Patrick H. O’Donnell (VSB No. 29637)
                                    phodonnell@kaufcan.com
                                    R. Johan Conrod, Jr. (VSB No. 46765)
                                    rjconrod@kaufcan.com
                                    Lauren Tallent Rogers (VSB No. 82711)
                                    ltrogers@kaufcan.com
                                    150 W. Main Street, Suite 2100
                                    Norfolk, VA 23510-1665
                                    Tel: (757) 624-3000
                                    Fax: (888) 360-9092




                                      30
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 31 of 36 PageID# 248




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 4, 2019, I have electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to filing

users in this matter, including the following:

 WILLIAMS MULLEN                                      PENN, STUART & ESKRIDGE
 Turner A. Broughton (VSB No. 42627)                  W. Bradford Stallard (VSB No. 28149)
 Brendan D. O’Toole (VSB No. 71329)                   Wade W. Massie (VSB No. 16616)
 200 South 10th Street, Suite 1600                    P.O. Box 2288
 Richmond, VA 23219                                   Abingdon, VA 24212
 Tel.: (804) 420-6000                                 Tel.: (276) 628-5151
 Fax: (804) 644-0957                                  Fax: (276) 628-5621
 tbroughton@williamsmullen.com                        bstallard@pennstuart.com
 botoole@williamsmullen.com                           wmassie@pennstuart.com

 ALSTON & BIRD LLP                                    DECHERT LLP
 Brian D. Boone (pro hac vice)                        Judy L. Leone (pro hac vice forthcoming)
 101 South Tryon Street, Suite 4000                   Will W. Sachse (pro hac vice forthcoming)
 Charlotte, NC 28280-4000                             2929 Arch Street
 Tel.: (704) 444-1000                                 Philadelphia, PA 19104
 Fax: (704) 444-1111                                  Tel.: (215) 994-2979
 brian.boone@alston.com                               Fax: (215) 994-2222
                                                      judy.leone@dechert.com
 ALSTON & BIRD LLP                                    will.sachse@dechert.com
 Kimberly K. Chemerinsky (pro hac vice)
 333 South Hope Street, Suite 16th Floor              Counsel for Defendants Purdue Pharma, L.P.,
 Los Angeles, CA 90071                                Purdue Pharma, Inc., and The Purdue Frederick
 Tel.: (213) 576-1000                                 Company, Inc.
 Fax: (213) 576-1100
 kim.chemerinsky@alston.com

 ALSTON & BIRD LLP
 William Jordan (pro hac vice)
 1201 West Peachtree Street NW, Suite 4900
 Atlanta, GA 30309
 Tel.: (404) 881-7000
 Fax: (404) 881-7777
 bill.jordan@alstonbird.com

 Counsel for Defendants UnitedHealth Group
 Incorporated, Optum, Inc., and OptumRx, Inc.



                                                 31
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 32 of 36 PageID# 249



 HIRSCHLER FLEISCHER                              O'MELVENY & MYERS LLP
 Jacqueline C. Hedblom (VSB No. 68234)            Stephen D. Brody (VSB No. 40923)
 The Edgeworth Building                           1625 Eye Street, N.W.
 2100 East Cary Street                            Washington, DC 20006
 Richmond, VA 23223                               Tel.: (202) 383-5167
 Tel.: (804)771-9500                              sbrody@omm.com
 Fax: (804)644-0957
 jhedblom@hirschlerlaw.com                        O'MELVENY & MYERS LLP
                                                  Charles C. Lifland (pro hac vice forthcoming)
 KOBRE & KIM LLP                                  400 S. Hope Street
 Steven G. Kobre (pro hac vice)                   Los Angeles, CA 90071
 800 3rd Avenue                                   Tel.: (213) 430-6000
 New York, NY 10022                               clifland@omm.com
 Tel.: (212) 488-1202
 Fax: (212) 488-1220                              Counsel for Defendants Janssen Pharmaceuticals,
 steven.kobre@kobrekim.com                        Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                                  n/k/a Janssen Pharmaceuticals, Inc.; and Janssen
 KOBRE & KIM LLP                                  Pharmaceutica, Inc. n/k/a Janssen
 Adriana Riviere-Badell (pro hac vice)            Pharmaceuticals, Inc.
 Matthew I. Menchel (pro hac vice)
 201 South Biscayne Boulevard, Suite 1900
 Miami, FL 33131
 Tel.: (305) 967 6100
 Fax: (305) 967 6120
 adriana.riviere-badell@kobrekim.com
 matthew.menchel@kobrekim.com

 KOBRE & KIM LLP
 Julian W. Park (pro hac vice)
 150 California Street, 19th Floor
 San Francisco, CA 94111
 Tel.: (415) 582-4800
 Fax: (415) 582-4811
 julian.park@kobrekim.com

 Counsel for Defendants Express Scripts
 Holding Company and Express Scripts, Inc.




                                             32
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 33 of 36 PageID# 250



  HOGAN LOVELLS US LLP                             MORGAN, LEWIS & BOCKIUS LLP
  Jon M. Talotta (VSB No. 44590)                   James Kevin Fee (VSB No. 88376)
  Park Place II, Ninth Floor                       1111 Pennsylvania Avenue NW
  7930 Jones Branch Drive                          Washington, D.C. 20004-2541
  McLean, VA 22102                                 Tel.: (202) 739-3000
  Tel.: (703) 610-6100                             Fax: (202) 739-3001
  Fax: (703) 610-6200                              kevin.fee@morganlewis.com
  jon.talotta@hoganlovells.com
                                                   MORGAN, LEWIS & BOCKIUS LLP
  HOGAN LOVELLS US LLP                             Steven A. Reed (pro hac vice forthcoming)
  Rebecca C. Mandel (VSB No. 91936)                1701 Market Street
  Adam K. Levin (pro hac vice forthcoming          Philadelphia, PA 19103-2921
  555 13th Street, NW                              Tel.: (215) 963-5603
  Washington, DC 20004                             Fax: (215) 963-5001
  Tel.: (202) 637-5600                             steven.reed@morganlewis.com
  Fax: (202) 637-5910
  Rebecca.mandel@hoganlovells.com                  MORGAN, LEWIS & BOCKIUS LLP
  adam.levine@hoganlovells.com                     Brian M. Ercole (pro hac vice forthcoming)
                                                   200 S. Biscayne Boulevard, Suite 5300
  Counsel for Defendant Mylan Pharmaceuticals,     Miami, FL 33131-2339
  Inc.                                             Tel.: (305) 415-3416
                                                   Fax: (305) 415-3001
                                                   brian.ercole@morganlewis.com

                                                   Counsel for Defendants Teva Pharmaceutical USA,
                                                   Inc., Cephalon, Inc., Teva Pharmaceuticals
                                                   Industries Ltd., and Barr Laboratories, Inc.

 BASS, BERRY & SIMS PLC                            ARNOLD & PORTER KAYE SCHOLER LLP
 Sarah B. Miller (VSB No. 77087)                   Ryan Watts (VSB No. 47513)
 Jessalyn H. Zeigler (pro hac vice forthcoming)    Tirzah S. Lollar (VSB No. 68145)
 150 Third Avenue South, Suite 2800                601 Massachusetts Avenue NW
 Nashville, TN 37201                               Washington, DC 20001
 Tel.: (615) 742-6200                              Tel.: (202) 942-6609
 smiller@bassberry.com                             Fax: (202) 942-5999
 jzeigler@bassberry.com                            ryan.watts@arnoldporter.com
                                                   tirah.lollar@arnoldporter.com
 ROPES & GRAY LLP
 Andrew J. O'Connor (pro hac vice forthcoming)     ARNOLD & PORTER KAYE SCHOLER LLP
 800 Boylston Street                               Jake R. Miller (pro hac vice)
 Boston, MA 02199                                  777 South Figueroa Street, 44th Floor
 Tel.: (617) 951-7000
 andrew.o'connor@ropesgray.com                     Los Angeles, CA 90017
                                                   Tel.: (213) 243-4000
 Counsel for Defendant Mallinckrodt LLC            Fax: (213) 243-4199
                                                   Jake.miller@arnoldporter.com



                                              33
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 34 of 36 PageID# 251




                                                  Counsel for Defendants Endo Health Solutions, Inc.
                                                  and Endo Pharmaceuticals, Inc.

 CHRISTIAN & BARTON, LLP                          HOLLAND & KNIGHT LLP
 Michael W. Smith (VSB No. 01125)                 Leila S. George-Wheeler (VSB No. 90451)
 S. Perry Coburn (VSB No. 78372)                  800 17th Street NW, Suite 1100
 Shannan M. Fitzgerald (VSB No. 90712)            Washington, DC 20006
 909 East Main Street, Suite 1200                 Tel.: (202) 469-5254
 Richmond, VA 23219                               Fax: (202) 955-5564
 Tel.: (804) 697-4100                             leila.george-wheeler@hklaw.com
 Fax: (804) 697-4112
 msmith@cblaw.com                                 HOLLAND & KNIGHT LLP
 pcoburn@cblaw.com                                J. Matthew Donohue(pro hac vice forthcoming)
 sfitzgerald@cblaw.com                            Joseph L. Franco(pro hac vice forthcoming)
                                                  2300 U.S. Bancorp Tower
 ZUCKERMAN SPAEDER LLP                            111 S.W. Fifth Avenue
 Conor B. O'Croinin (pro hac vice forthcoming)    Portland, OR 97204
 100 East Pratt Street, Suite 2440                Tel.: (503) 243-2300
 Baltimore, MD 21202                              Fax: (503) 241-8014
 Tel.: (410) 949-1160                             matt.donohue@hklaw.com
 cocroinin@zuckerman.com                          joe.franco@hklaw.com

 ZUCKERMAN SPAEDER LLP                            Counsel for Defendant Insys Therapeutics, Inc.
 Dwight P. Bostwick (pro hac vice forthcoming)
 R. Miles Clark (pro hac vice forthcoming)
 Eric R. Delinsky (pro hac vice forthcoming)
 Alexandra W. Miller (pro hac vice forthcoming)
 1800 M Street, NW, Suite 1000
 Washington, DC 20036
 Tel.: (202) 778-1800
 dbostiwck@zuckerman.com
 mclark@zuckerman.com
 edelinsky@zuckerman.com
 smiller@zuckerman.com

 Counsel for CVS Health Corporation,
 CVS Pharmacy, Inc.; Caremark Rx, L.L.C.,
 CaremarkPCS Health, L.L.C. d/b/a
 CVS/Caremark; Caremark, L.L.C., CVS TN
 Distributions, L.L.C., and CaremarkPCS, L.L.C.




                                            34
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 35 of 36 PageID# 252



 REED SMITH LLP                                       WILLIAMS & CONNOLLY LLP
 Justin M. Sizemore (VSB No. 71859)                   Ashley W. Hardin (VSB No. 68221)
 Riverfront Plaza — West Tower                        725 Twelfth Street, NW
 901 East Byrd Street, Suite 1900                     Washington, DC 20005
 Richmond, VA 23219                                   Tel.: (202) 434-5960
 Tel.: (804) 344-3400                                 Fax: (202) 434-5029
 Fax: (804) 344-3410                                  ahardin@wc.com
 jsizemore@reedsmith.com
                                                      Counsel for Defendant Cardinal Health Inc.
 Counsel for Defendant AmerisourceBergen Drug
 Corporation


OTHER NOTICE IS BEING SENT TO THE FOLLOWING PARTIES VIA FIRST-CLASS
MAIL, POSTAGE PREPAID:

 Abbott Laboratories; Abbot Laboratories, Inc.    Actavis Pharma, Inc.; Allergan PLC
 The Corporation Service Company                  Corporate Creations Network Inc.
 4701 Cox Road, Suite 285                         6802 Paragon Place #410
 Glen Allen, VA 23060                             Richmond, VA 23230
 Defendants                                       Defendants
 Actavis, LLC; Allergan PLC                       Amneal Pharmaceuticals LLC
 Corporate Creations Network Inc.                 The Corporation Trust Company
 3411 Silverside Road, Suite 104                  Corporation Trust Center
 Wilmington, DE 19810                             1209 Orange Street
 Defendants                                       Wilmington, DE 19801
                                                  Defendant
 Amneal Pharmaceuticals, Inc.                     Amneal Pharmaceuticals of New York, LLC
 Corporation Service Company                      The Corporation Trust Company
 251 Little Falls Drive                           Corporation Trust Center
 Wilmington, DE 19808                             1209 Orange Street
 Defendant                                        Wilmington, DE 19801
                                                  Defendant
 Rhodes Pharmaceuticals, L.P.                     General Injectables & Vaccines, Inc.
 Corporation Service Company                      Corporation Service Company
 251 Little Falls Drive                           100 Shockoe Slip, 2nd Floor
 Wilmington, DE 19808                             Richmond, VA 23219
 Defendant                                        Defendant
 Henry Schein, Inc.                               Insource, Inc.
 Corporation Service Company                      Corporation Service Company
 100 Shockoe Slip, 2nd Floor                      100 Shockoe Slip, 2nd Floor
 Richmond, VA 23219                               Richmond, VA 23219
 Defendant                                        Defendant




                                                 35
Case 1:19-cv-00365-TSE-JFA Document 5 Filed 04/04/19 Page 36 of 36 PageID# 253



 KVK-Tech, Inc.                             Impax Laboratories, LLC
 c/o Frank Ripp, Jr.                        Corporation Service Company
 110 Terry Drive                            251 Little Falls Drive
 Newton, PA 18940                           Wilmington, DE 19808
 Defendant                                  Defendant
 McKesson Corporation; McKesson Medical-    Par Pharmaceutical Companies, Inc.
 Surgical, Inc.                             The Corporation Trust Company
 Corporation Service Company                Corporation Trust Center
 100 Shockoe Slip, 2nd Floor                1209 Orange Street
 Richmond, VA 23219                         Wilmington, DE 19801
 Defendants                                 Defendants
 Par Pharmaceutical, Inc.                   Walgreens Boots Alliance, Inc.
 CT Corporation System                      Corporation Service Company
 111 Eight Avenue, 13th Floor               251 Little Falls Drive
 New York, NY 10011                         Wilmington, DE 19808
 Defendant                                  Defendant
 Walgreen Co.                               Watson Laboratories, Inc.; Allergan PLC
 Corporation Service Company                Corporate Creations Network Inc.
 100 Shockoe Slip, 2nd Floor                8275 South Eastern Avenue, #200
 Richmond, VA 23219                         Las Vegas, NV 89123
 Defendant                                  Defendants




                                      /s/ Lauren Tallent Rogers
                                      KAUFMAN & CANOLES, P.C.
                                      W. Edgar Spivey (VSB No. 29125)
                                      wespivey@kaufcan.com
                                      Patrick H. O’Donnell (VSB No. 29637)
                                      phodonnell@kaufcan.com
                                      R. Johan Conrod, Jr. (VSB No. 46765)
                                      rjconrod@kaufcan.com
                                      Lauren Tallent Rogers (VSB No. 82711)
                                      ltrogers@kaufcan.com
                                      150 W. Main Street, Suite 2100
                                      Norfolk, VA 23510-1665
                                      Tel: (757) 624-3000
                                      Fax: (888) 360-9092




17373841v1                                 36
